[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Wood v. Rocky River, Slip Opinion No. 2021-Ohio-3313.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2021-OHIO-3313
     THE STATE EX REL. WOOD, ET AL v. THE CITY OF ROCKY RIVER ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State ex rel. Wood v. Rocky River, Slip Opinion No.
                                      2021-Ohio-3313.]
Mandamus—Petition seeking writ of mandamus to compel a board of zoning and
        building appeals to stay their approval of a development plan and hear the
        relators’ appeals—Writ denied on the ground of mootness.
   (No. 2020-1159—Submitted June 29, 2021—Decided September 23, 2021.)
                                       IN MANDAMUS.
                                     ________________
        Per Curiam.
        {¶ 1} In this original action, relators, Malcolm and Mary Wood (“the
Woods”), seek a writ of mandamus to compel respondents, Rocky River Board of
Zoning and Building Appeals and its members1 (“the zoning board”), to stay their


1. The individual members are Eric Pempus, Patrick Farrell, Richard Christ, Christopher Wolf, Todd
Brandt, and Craig Wright.
                             SUPREME COURT OF OHIO




approval of a development plan and hear their appeals. On February 10, 2021, we
denied the zoning board’s motion to dismiss and issued an alternative writ of
mandamus. 161 Ohio St.3d 1425, 2021-Ohio-303, 162 N.E.3d 808. For the reasons
set forth below, we now deny the writ as moot.
                                   Background
       {¶ 2} Development plans for the city of Rocky River must be reviewed and
approved by two municipal bodies. The Rocky River Planning Commission first
reviews a “preliminary” development plan. Rocky River Codified Ordinances
(“RRCO”) 1125.05(d)(1) and 1127.05(b). Then, the Rocky River Design and
Construction Board of Review (“the design board”) must approve a “detailed”
development plan. RRCO 1127.27. The detailed development plan then returns to
the planning commission for final approval. RRCO 1127.05(d).
       {¶ 3} The planning commission’s decision to approve or reject a detailed
development plan may be appealed to the zoning board. RRCO 1127.35. The
Rocky River Codified Ordinances do not provide for a separate appeal from the
design board’s decision to approve or reject a development plan. However, Article
VI, Section 5(c) of the Rocky River Municipal Charter provides that “[a]ppeals
from final decisions of the [design board] shall be made to the [zoning board].”
       {¶ 4} Appeals to the zoning board are initiated by filing a notice of appeal
with the zoning administrator and the zoning board within 21 days of receipt of a
decision. RRCO 1133.03. The appeal must “specif[y] the grounds upon which the
appeal is being taken.” Id. Upon receipt, the zoning administrator “shall” transmit
to the zoning board the record of the action being appealed. Id. An appeal stays
all proceedings in furtherance of the action appealed from unless the zoning
administrator certifies to the zoning board that a stay “would, in his opinion, cause
imminent peril to life and property.” RRCO 1133.09.




                                         2
                                January Term, 2021




                            The evidence in the record
       {¶ 5} The Woods live next to the site of a proposed real-estate development
in Rocky River known as the 700 Lake Project. On February 18, 2020, the design
board approved the detailed development plan for the 700 Lake Project. On
February 26, the Woods filed an appeal of the design board’s decision with the
zoning board. In the notice of appeal, the Woods stated that the appeal was based
“upon grounds that said decision is arbitrary, capricious, and unreasonable having
failed to satisfy all of the conditions and criteria contained in Cod. Ord. 1127.27(A)
thorough [sic] (D) and Cod. Ord. 1125.07(C).”
       {¶ 6} Also on February 26, 2020, the planning commission approved the
detailed development plan. On March 5, the Woods filed an appeal from the
planning commission’s decision with the zoning board. In that notice of appeal,
the Woods stated that the appeal was brought “upon grounds that said decision is
arbitrary, capricious, and unreasonable having failed to satisfy all of the conditions
and criteria contained in Cod. Ord. 1127.17.”
       {¶ 7} In a letter to the Woods dated March 11, 2020, the city’s law director,
Andrew Bemer, acknowledged that the two notices of appeal were timely and
“accepted” both of them. He assigned both appeals a tentative hearing date of April
16, 2020. However, Bemer informed the Woods that the two notices of appeal did
not state the bases for the appeals with the required specificity. He asked the Woods
to provide additional information “at least two weeks before the scheduled hearings
before the [zoning board],” warning that if the Woods failed to “identif[y] the
specific factors upon which [they] base[d] [their] appeals, the [zoning board]
[would] have no recourse but to summarily reject the appeals.”
       {¶ 8} The Woods’ counsel responded with a letter dated April 2, 2020,
arguing that the notices of appeal did state the bases for the appeals. Specifically,
the notices alleged that the two decisions approving the detailed development plan
were arbitrary and capricious and failed to satisfy the conditions set forth in the




                                          3
                             SUPREME COURT OF OHIO




ordinances for approval by the two bodies. In addition, counsel attached a February
27, 2020 taxpayer-demand letter he had sent to Bemer and reiterated the objections
set forth in that letter.
        {¶ 9} On April 3, 2020, Bemer replied that the Woods had “failed to provide
the specific grounds of [the] appeal[s] according to the requirements of RRCO
1133.03 within the time requested, and as a result [the] appeals have not been
completed or perfected within a timely fashion.” Accordingly, Bemer declared the
notices of appeal void and canceled the hearing.
        {¶ 10} On September 25, 2020, the Woods filed a complaint for a writ of
mandamus in this court.
                                   Legal analysis
        {¶ 11} To be entitled to a writ of mandamus, a party must establish by clear
and convincing evidence (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondent to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Love v. O’Donnell, 150 Ohio
St.3d 378, 2017-Ohio-5659, 81 N.E.3d 1250, ¶ 3.
        {¶ 12} RRCO 1133.03 requires a notice of appeal to “specif[y] the grounds
upon which the appeal is being taken.” The Woods contend that the language in
their notices of appeal satisfied this specificity requirement and therefore triggered
a duty on the part of the zoning board to conduct a public hearing. But before
reaching that issue, we must consider a predicate defense the board has raised in its
merit brief: mootness.
        {¶ 13} A case is moot when “ ‘without any fault of the defendant, an event
occurs which renders it impossible for [a] court, if it should decide the case in favor
of the plaintiff, to grant him any effectual relief whatever.’ ” State ex rel. Eliza
Jennings, Inc. v. Noble, 49 Ohio St.3d 71, 74, 551 N.E.2d 128 (1990), quoting Mills
v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40 L.Ed. 293 (1990). In Schuster v.
Avon Lake, the court of appeals held that “where an appeal involves the




                                          4
                                January Term, 2021




construction of a building or buildings and the appellant fails to obtain a stay * * *
and construction commences, the appeal is rendered moot.” 9th Dist. Lorain No.
03CA008271, 2003-Ohio-6587, ¶ 8; see also Pinkney v. Southwick Invs., L.L.C.,
8th Dist. Cuyahoga Nos. 85074 and 85075, 2005-Ohio-4167, ¶ 14.
       {¶ 14} The zoning board contends that this case is moot because
construction of the 700 Lake Project is substantially underway. The zoning
administrator has issued permits for construction work that include demolition of
existing structures, sewer installations, street openings, concrete foundational work,
and installation of electricity, plumbing, heating, ventilation, and air-conditioning
systems. Inspection reports confirm the amount of work that has been done,
including pouring concrete for the foundation, footers, and support columns, and
connecting the water supply. It is too late to prevent construction of the 700 Lake
Project altogether. Therefore, a writ from this court commanding the board to hear
the Woods’ appeals would not grant the Woods any effectual relief.
       {¶ 15} We conclude that subsequent events have rendered the case moot,
and we deny the writ of mandamus on that basis.
                                    Conclusion
       {¶ 16} For the reasons set forth above, we deny the writ of mandamus on
the ground of mootness.
                                                                        Writ denied.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Phillips & Co., L.P.A., and Gerald W. Phillips, for relators.
       Andrew D. Bemer, Rocky River Director of Law, for respondents.
                               _________________




                                          5